Title: Thomas Read to the Commissioners, 25 August 1778
From: Read, Thomas
To: First Joint Commission at Paris,Adams, John


     
      Honorable Sirs
      Nantes August 25th 1778
     
     I Received yours by Capt. Barns. I have been So unwell that I have not been out of my Room, am now recuiting fast, and in a few days to be fit to do any Business. I have got my Vessel Clean’d and near fitted, and have sent her down to Pellrene le Pellerin. I understand by the agent here, that they have not goods belonging to the Publick. They have told me they wrote your Honors to know Whether they shou’d purchase. If you are not Very Desirous of my Imediate Return I Request your Honors to give me leave to Cruize for three months, with a Small Aditional Expence in Number of men. I cou’d be ready in a Short time, as I have now three months provissions and Brought thirty one men and officers here and mount twelve four pounders and have ports for two more and I think I cou’d procure as many more men, those that are belonging to the Vessel are on high Wages from twenty to ten pounds per month, which they are willing to Relinquish on being paid up, and Enter on the Continental pay of Eight Dollars per month till we Return home. I have the Vanity to think by Cruizeing in the Mediteranean, if a french pass cou’d be obtained or an English one that have been taken I coud Soon Repay the Expence and add Something to my Country as my Vessels Sails fast and am well Acquainted in them Seas from Gibralter to the Gulf of Venice. The Season of the year comeing on for the Newfoundland Ships with their fish to A market makes me think it worth your Honors Notice, as we can carry but a small Quantity of goods after our Provisions on Board. If Agreeable to your Judgements Shall be glad to have you answer as soon as Possible. I am with Due Respect your Honors mos obedient Humble Servant,
     
      Thos. Read
     
    